
	

114 S3479 IS: To amend the Internal Revenue Code of 1986 to allow unpopulated census tracts that are contiguous to low-income communities to be treated as low-income communities under the new markets tax credit.
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3479
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2016
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow unpopulated census tracts that are contiguous
			 to low-income communities to be treated as low-income communities under
			 the new markets tax credit.
	
	
		1.Treatment of certain unpopulated census tracts under new markets tax credit
 (a)In generalSection 45D(e)(4)(A) of the Internal Revenue Code of 1986 is amended— (1)by striking is within and inserting
					
 is—(i)within,  (2)by striking and at the end and inserting or, and
 (3)by adding at the end the following new clause:  (ii)a census tract with a population of zero, and.
 (b)Effective dateThe amendments made by this section shall apply to investments made after the date of the enactment of this Act.
			
